United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
U.S. FOREST SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1181
Issued: November 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2017 appellant, through counsel, filed a timely appeal from a December 27,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective December 28, 2016, as he no longer had residuals or disability
due to his accepted lumbar and left hip conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 21, 2013 appellant, then a 48-year-old forestry technician, filed an
occupational disease claim (Form CA-2) alleging that he sustained back problems as a result of
his federal employment duties. He first became aware of his condition on August 3, 2010 and
realized it resulted from his employment on August 10, 2010. OWCP accepted appellant’s claim
for lumbar degenerative disc disease and left hip sprain.
Appellant stopped work on October 24, 2013 and filed various claims for wage-loss
compensation (Form CA-7). OWCP paid medical and wage-loss compensation benefits on the
supplemental rolls from October 24, 2013 through March 8, 2014. It placed appellant on the
periodic rolls effective March 9, 2014.
On April 9, 2014 appellant underwent left hip arthroscopy with debridement of labrum
surgery.
OWCP referred appellant’s case, along with a statement of accepted facts (SOAF) and a
copy of the record, to Dr. Kirpal S. Sidhu, a Board-certified orthopedic surgeon and second
opinion examiner, on April 11, 2016 to determine whether he still suffered residuals and
remained disabled due to his work-related injury.
On April 11, 2016 OWCP issued a letter to appellant and his then-counsel informing him
that an appointment was made for him to obtain a second opinion assessment of his work-related
condition. It also notified him that a surveillance video for the dates April 27, 30, May 15 to 16,
and June 24 to 26, 2015 was being sent to the physician for review as part of his second opinion
evaluation.
In a May 6, 2016 report, Dr. Sidhu indicated that he had reviewed the SOAF and
appellant’s history. He discussed appellant’s employment duties as a forestry technician and his
medical records. Dr. Sidhu noted that appellant’s left hip had improved, but he still complained
of worsening lower back pain radiating down the right lower extremity. Upon physical
examination of appellant’s cervical spine, he reported tenderness in the right transverse processes
and brachial plexus. Deep tendon reflexes were positive on both sides. Dr. Sidhu indicated that
examination of appellant’s thoracic lumbar spine showed tenderness in the L5 spinous process
and in the lower lumbar paraspinal muscles. He provided range of motion findings and
subjective sensation dullness in appellant’s right foot and leg. Examination of appellant’s left
hip showed mild tenderness in the muscle of the upper lateral thigh. Dr. Sidhu diagnosed
degenerative disc disease of the lumbar spine, spondylolisthesis at L5-S1 with status post left hip
surgery, right shoulder post rotator cuff repair, and left shoulder impingement decompression,
well functioning.
Dr. Sidhu reported that appellant’s left hip condition had resolved and that appellant
reached maximum medical improvement (MMI) at 12 weeks from the date of injury. He noted
that appellant’s accepted degenerative disc condition at L4-5 was still present, although it was
just “part of a generalized degenerative disc disease of [the] spine.” Dr. Sidhu noted that the
July 9, 2015 lumbar spine computerized tomography (CT) myelogram report confirmed
objective findings of L4-5 degenerative disc disease. He explained that appellant’s degenerative

2

disc disease was “just part of a generalized degenerative disc disease which is present at other
levels also and it is a progressive disease with varying consequences.” Dr. Sidhu opined that
appellant was able to perform the duties of a forestry technician from the point of view of the
accepted conditions as listed in the SOAF. He noted, however, that appellant had nonworkrelated conditions of generalized degenerative disc disease, spondylolisthesis at L5-S1, and pars
defect at L5. Dr. Sidhu indicated that some people could function well with these conditions, but
others could have a lot of symptoms. He related that, according to the surveillance video,
appellant was capable of handling fairly tough situations so he should be able to work. Dr. Sidhu
noted, however, that appellant’s nonwork-related condition of spondylolisthesis could produce
symptoms of sciatica, which at times could make it difficult to work in hazardous conditions. He
provided a work capacity evaluation form which indicated that appellant was capable of working
with limitations. Dr. Sidhu indicated that appellant’s limitations were for his nonaccepted
conditions.
On June 2, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
because he no longer had continuing disability from work. It found that the weight of medical
evidence rested with the May 6, 2016 report of Dr. Sidhu who found that his work-related
lumbar and hip condition had ceased and that he was no longer disabled from all work as a result
of his accepted injury. Appellant was afforded 30 days to submit additional evidence or
argument, in writing, if he disagreed with the proposed termination.
In a June 29, 2016 report, Dr. Robert W. Macht, a general surgeon, indicated that
appellant worked for the employing establishment from 1998 to 2004. He related appellant’s
complaints of continued moderate back pain, numbness about the right great toe and occasionally
the entire foot, and mild left hip pain. Dr. Macht indicated that appellant could not lift more than
10 pounds, had problems with prolonged sitting and walking, could only drive for 1 hour, and
could only walk for 30 minutes. Upon physical examination, he reported that appellant walked
with a mild-to-moderate limp, favoring the right leg. Examination of appellant’s lumbar spine
showed tightness and slight pain with motion of his back. Dr. Macht noted that range of motion
of appellant’s back showed limited flexion to 30 degrees, extension to 6 degrees, and lateral
bending to 1.5 degrees bilaterally. Straight leg raise testing was negative. Dr. Macht reported
decreased sensation to light touch about the right great toe. He indicated that examination of
appellant’s left hip showed pain with resistance against active motion and minimal weakness.
Dr. Macht diagnosed musculoligamentous sprain of back with spondylolisthesis and
degenerative disc disease.
Dr. Macht opined that there was a causal connection between appellant’s degenerative
disc disease, spondylosis, and spondylolisthesis with his work-related activities. He explained
that it was frequently noted in literature that frequent back stress could lead to degenerative disc
disease, spondylosis, and spondylolisthesis. Dr. Macht indicated that appellant had repetitive
stress on his back due to his work activities, including prolonged walking and standing, and
worked with a 45-pound fire pack. He found that appellant was permanently and totally disabled
from his federal employment as a fire forestry technician. Dr. Macht noted that there were no
restrictions which would enable him to perform his work activities. He related that a reported
video showed him doing certain work activities, which would not change the concept of the
cause or etiology of appellant’s medical condition.

3

On July 1, 2016 OWCP received a brief from appellant’s then-counsel who noted that it
was unlawful for special investigators employed by an agency’s Office of the Inspector General
(OIG) to ask physicians about a claimant’s work tolerance limitations. He indicated that special
investigators could not discuss investigations and share evidence with doctors. Counsel argued
that when a surveillance video is offered for the purpose of gaining a medical opinion, the
employee must be notified, provided a copy if requested, and offered an opportunity to explain
the events depicted. He alleged that OWCP did not provide notice of the surveillance video to
appellant before providing it to Dr. Sidhu, nor provide an opportunity for appellant to obtain a
copy of the unedited video and make a response. Counsel contended that the fact that OWCP did
not inform appellant of the existence of this video, but sent it immediately to the SECOP was an
indication that OWCP intentionally sought to evade honoring appellant’s legal rights. He
reported that the Board had repeatedly reversed proposed terminations based on video
surveillance as part of an OIG investigation and cited to previous Board decisions.
Counsel also asserted that Dr. Sidhu’s April 6, 2016 second opinion examination and
report was insufficient to establish that appellant’s accepted lumbar and left hip conditions had
resolved. He noted that there was no discussion in Dr. Sidhu’s report of the medical evidence to
support his opinion. Counsel alleged that Dr. Sidhu’s comments strongly indicate that his
opinion was due solely to reviewing the undisclosed video, and not a result of any objective
medical tests or examination. He further reported that he was providing a new report from
Dr. Macht that was in direct contrast to Dr. Sidhu’s medical opinion. Counsel asserted that
Dr. Macht provided a detailed explanation for his conclusion that appellant was permanently
disabled as a result of his work-related conditions.
In a July 3, 2016 letter, counsel noted that appellant’s employing establishment was
falsely claiming or implying that he was not a firefighter. He indicated that he was attaching
copies of appellant’s official government records, which showed that appellant performed
firefighting duties at all times prior to developing his current disabilities. Counsel explained that
there was no job title in the forest service called a “firefighter,” but that all firefighters were
considered forestry technicians and were trained to perform such functions. He provided training
requirements, competency descriptors, and position descriptions for a fire engine supervisor,
engine module supervisor, and supervisory fire engine operator.
Appellant received medical treatment from Dr. Clement K. Jones, an orthopedic surgeon.
In an August 5, 2016 progress note, Dr. Jones reviewed the medical treatment appellant had
received for his accepted lumbar and left hip conditions and noted that appellant’s chief
complaint was of low back pain and right leg sciatic pain. Upon examination of appellant’s
lumbar spine, he reported slight tenderness to palpation in the midline and paraspinally on the
right thoracolumbar spine and painful percussive tenderness. Dr. Jones provided range of
motion findings and noted that appellant’s gait was functionally normal, but with a slight limp on
the right. Bilateral lower extremity muscle strength revealed no obvious deficit except for
subjectively reported increased back pain. Dr. Jones indicated that seated active straight leg raise
and slump test were positive bilaterally and supine passive straight leg raise test was positive on
the right. He diagnosed spondylolisthesis at L5-S1 level, spondylolysis of the lumbosacral
region, spondylosis of the lumbar region, lumbar disc degeneration, retrolisthesis, and chronic
pain disorder. Dr. Jones recommended updated diagnostic tests.

4

In a December 9, 2016 electromyography and nerve conduction velocity (EMG/NCV)
study report of appellant’s bilateral lower extremities, Dr. Kevin M. Satow, Board-certified in
physical medicine and rehabilitation, noted normal latency and amplitude responses, normal
distal latencies, amplitudes, and conduction velocity responses, normal insertional activity, and
no sustained fibrillations or positive sharp waves noted. He explained that there were
electromyography findings consistent with early axonopathy in the mid and lower paralumbar
region, but no active denervation noted in the lower extremity.
OWCP finalized the termination of appellant’s wage-loss compensation benefits,
effective December 28, 2016, in a decision dated December 27, 2016. It found that the weight of
the medical evidence rested with Dr. Sidhu, the second opinion physician, who had determined
in a May 6, 2016 report, that appellant no longer had any residuals of or disability due to the
work-related lumbar and left hip conditions.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS
OWCP accepted that appellant sustained lumbar degenerative disc disease and left hip
sprain as a result of his repetitive duties as a forestry technician. It terminated his wage-loss
compensation, effective December 28, 2016, based on the May 6, 2016 second opinion report of
Dr. Sidhu. The Board finds, however, that OWCP did not meet its burden of proof to terminate
appellant’s wage-loss compensation because Dr. Sidhu’s opinion was not sufficiently
rationalized.5
In a May 6, 2016 report, Dr. Sidhu indicated that he had reviewed the SOAF and
appellant’s history. He provided physical examination findings and diagnosed degenerative disc
disease of the lumbar spine, spondylolisthesis at L5-S1 with status post left hip surgery, right
shoulder post rotator cuff repair, and left shoulder impingement decompression, well
functioning. Dr. Sidhu reported that appellant’s left hip condition had resolved, but indicated
that his degenerative disc condition at L4-5 was still present. He explained that appellant’s
degenerative disc disease was “just part of a generalized degenerative disc disease which is
present at other levels also and it is a progressive disease with varying consequences.” The
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

See L.P., Docket No. 08-1648 (issued August 28, 2009).

5

Board finds that Dr. Sidhu did not unequivocally conclude that appellant no longer had residuals
of his accepted lumbar degenerative disc condition. On the contrary, Dr. Sidhu reported that
appellant’s accepted lumbar condition was still present. Although he attributed appellant’s
degenerative disc disease to a generalized and progressive disease, the Board finds that he did
not provide a definitive, well-rationalized conclusion to establish that appellant’s accepted
lumbar condition had ceased and that he no longer had residuals of or disability related to his
work-related lumbar condition. Medical evidence that states a conclusion, but does not offer any
rationalized medical explanation regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.6 Dr. Sidhu did not provide any reasoning to
support his brief statement that appellant’s work-related disability had ceased.7
The Board finds, therefore, that OWCP erred by terminating appellant’s wage-loss
compensation benefits, effective December 28, 2016, based on the second opinion report of
Dr. Sidhu. The Board shall reverse OWCP’s decision terminating appellant’s wage-loss
compensation benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation benefits.

6

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

7

See A.R., Docket No. 12-0443 (issued October 9, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2016 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

